Citation Nr: 0809402	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
condition, to include chronic obstructive pulmonary disorder 
(COPD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disorder 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007.  A copy of 
the hearing transcript has been made a part of the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was issued a letter outlining VA's duty to notify 
and duty to assist in March 2006; however, this letter was 
returned as undeliverable, although it was sent to the 
address then of record.  In October 2006, he informed VA of a 
new address but it does not appear that he has been issued a 
satisfactory letter outlining VA's duty to notify and duty to 
assist to his current address.  Therefore, a due process 
letter should be sent to the current address of record.

In addition, with regards to the claim for service connection 
for bilateral hearing loss, the veteran has submitted 
evidence that he currently uses hearing aids.  This,  in 
addition to the fact that his service medical records 
indicate diminished hearing in service, requires a VA 
examination to determine whether his current hearing loss is 
related to any hearing loss or noise exposure in service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Centers in Little 
Rock, Arkansas, for the period from March 
2006 to the present and from Shreveport, 
Louisiana, from May 2006 to the present.

2.  Issue the veteran a due process letter 
to the correct address informing him of 
any information and evidence not of record 
(1) that is necessary to substantiate the 
claims for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
ask the claimant to provide any evidence 
in his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).

3.  Schedule the veteran for the 
appropriate examination to determine 
whether there is a causal relationship 
between diminished hearing in service and 
current hearing loss.  The examiner is 
asked to provide an opinion as to (1) 
whether the veteran has a current hearing 
loss disability, include audiological 
testing reports, and (2) whether it is at 
least as likely as not that any diagnosed 
hearing disability is related to 
diminished hearing or noise exposure in 
service.  

A complete rationale of the provider's 
opinions must be included in the 
examination report.  Also the provider 
must review the claims file in conjunction 
with rendering the opinions and state such 
a review in the examination report.

4.  Thereafter, readjudicate the claims on 
appeal and if any remains denied issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

